Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was charged in three misbehavior reports with numerous disciplinary rule violations after he refused a correction officer’s directive to turn down his radio or use headphones and, as a result, asked to speak to a correction sergeant whom he attempted to strike and was found with a broken piece of razor blade hidden inside his boot. The first misbehavior report charged him with refusing a direct order, creating a distur*1136bance, interfering with an employee and harassment. The second misbehavior report charged him with engaging in violent conduct, attempting to assault staff and refusing a direct order. The third misbehavior report charged him with possessing a weapon. A tier III disciplinary hearing covering all three misbehavior reports was subsequently conducted. At the conclusion of the hearing, petitioner was found guilty of all charges, except for interfering with an employee and harassment as charged in the first report and refusing a direct order as charged in the second report. The determination was affirmed on administrative appeal and this CPLR article 78 proceeding ensued.
We confirm. The misbehavior reports, together with the testimony of correction officials who authored them, provide substantial evidence supporting the determination of guilt (see Matter of Toney v Goord, 26 AD3d 613, 614 [2006]; Matter of Abbas v Selsky, 22 AD3d 982, 983 [2005]). Upon reviewing the record, we find no merit to petitioner’s claim that the Hearing Officer was biased nor is there any indication that the determination flowed from any alleged bias (see Matter of Folk v Goord, 29 AD3d 1182, 1183 [2006]; Matter of Williams v Goord, 27 AD3d 808, 810 [2006]). Petitioner’s claim that he was denied meaningful assistance is also belied by the record.
Mercure, J.P, Spain, Carpinello, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.